          Case 2:19-cv-01784-GMN-NJK Document 43 Filed 02/18/21 Page 1 of 2




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   JULIUS CZUDAR,
                                                           Case No.: 2:19-cv-01784-GMN-NJK
 8          Plaintiff,
                                                                         ORDER
 9   v.
                                                                     [Docket No. 42]
10   PRO-VIGIL, INC.,
11          Defendant.
12         Pending before the Court is the parties’ fourth stipulation to extend discovery deadlines.
13 Docket No. 42. The parties request a 60-day extension of discovery deadlines. Id. at 3.
14         A request to extend deadlines in the Court’s scheduling order must be supported by a
15 showing of good cause for the extension. LR 26-3; see also Johnson v. Mammoth Recreations,
16 Inc., 975 F.2d at 608–09. 1 The “good cause” inquiry focuses mostly on the movant’s diligence.
17 Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294–95 (9th Cir. 2000). Good cause to extend a
18 discovery deadline exists “if it cannot reasonably be met despite the diligence of the party seeking
19 the extension.” Johnson, 975 F.2d at 609. While prejudice to the opposing party may also be
20 considered, when the movant “fail[s] to show diligence, ‘the inquiry should end.’” Coleman, 232
21 F.3d at 1295 (quoting Johnson, 975 F.2d at 609). The Court has broad discretion in supervising
22 pretrial litigation. Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
23         On November 20, 2020, the Court issued an order granting the parties’ request for a 90-
24 day extension of discovery deadlines. Docket No. 38. The parties submit that discovery has not
25 moved forward on schedule because an individual residing at the home of Plaintiff’s counsel
26 contracted COVID-19 in December 2020, forcing Plaintiff’s counsel to temporarily shut down his
27
          1
            The “good cause” standard in Local Rule 26-3 is the same as the standard governing
28 modification of the scheduling order under Fed. R. Civ. P. 16(b).

                                                    1
          Case 2:19-cv-01784-GMN-NJK Document 43 Filed 02/18/21 Page 2 of 2




 1 office. Docket No. 42 at 2. The parties, however, fail to comply with the Court’s Local Rules
 2 requiring a specific statement of discovery that remains to be completed. See LR 26-3(b).
 3 Nonetheless, in light of the specific difficulties the COVID-19 pandemic has caused in this case,
 4 the Court will grant the parties’ request for an extension.
 5         Accordingly, the parties’ stipulation, Docket No. 42, is hereby GRANTED. The Court
 6 SETS the following deadlines:
 7             •   Amend pleadings/add parties: Closed
 8             •   Initial experts: Closed
 9             •   Rebuttal experts: Closed
10             •   Discovery cutoff: May 10, 2021
11             •   Dispositive motions: June 9, 2021
12             •   Joint proposed pretrial order: July 9, 2021 2
13         IT IS SO ORDERED.
14         Dated: February 18, 2021
15                                                                 ______________________________
                                                                   Nancy J. Koppe
16                                                                 United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
           2
             If dispositive motions are filed, this date will be suspended until 30 days after the
28 dispositive motions are decided or further Court order. See LR 26-1(b)(5).

                                                     2
